Citation Nr: 0943730	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  09-01 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to 
November 1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision by the RO.  

In September 2009, during the course of the appeal, the 
Veteran had a video conference with the Veterans Law Judge 
whose signature appears at the end of this decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's chronic, identifiable low back disability, 
diagnosed primarily as spondylolysis and degenerative disc 
disease, was first manifested many years after service, and 
the preponderance of the competent evidence of record shows 
that it is unrelated thereto.

2.  The Veteran's chronic hearing impairment, including a 
sensorineural hearing loss disability, was first manifested 
many years after service, and the preponderance of the 
competent evidence of record shows that it is unrelated 
thereto.




CONCLUSIONS OF LAW

1.  A low back disability is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

2.  A sensorineural hearing loss disability is not the result 
of disease or injury incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to service connection for a low back 
disability and for a hearing loss disability.  38 U.S.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the 
record, the Board finds that VA has met that duty.

In October 2007, VA received the Veteran's claims; and there 
is no issue as to providing an appropriate application form 
or completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by him, and notice of the evidence VA would 
attempt to obtain.  VA informed the Veteran of the criteria 
for service connection and set forth the criteria, generally, 
for rating service-connected disabilities.  VA also informed 
him of the criteria for determining disability ratings and 
assigning effective dates, should service connection be 
granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is 
the Veteran's responsibility to present and support his 
claims.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as well as 
records reflecting his treatment after service.  VA also 
examined the Veteran to determine the nature and etiology of 
any back or hearing loss disability found to be present.  
Finally, as noted above, the Veteran was given the 
opportunity to present additional evidence and testimony at 
his hearing before the undersigned Veterans Law Judge. 

During the hearing, the Veteran's Law Judge informed the 
Veteran of the types of evidence necessary to substantiate 
his claim and left the record open for seven days to permit 
him to submit additional evidence or information which VA 
could use to obtain additional evidence.  In September and 
October 2009, additional evidence was received at the Board.  
The Veteran waived his right to have such evidence considered 
by the RO prior to the Board.  38 C.F.R. § 20.1304 (2009). 

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting him that could result in prejudice 
to him or that could otherwise affect the essential fairness 
of the adjudication.  Accordingly, the Board will proceed to 
the merits of the appeal.




Factual Background

The Veteran's service treatment records, including the 
reports of his service entrance and separation examinations, 
show that his spine and ears were normal and that his hearing 
was 15/15, bilaterally.  

The Veteran's service personnel records show that he was a 
light anti-aircraft gun crewman and that he participated in 
action against the enemy while stationed aboard the U.S.S. 
Mississippi.  Subsequent internet articles also attest to the 
U.S.S. Mississippi's participation in combat.

In October 1946, pursuant to a claim filed by the Veteran 
earlier that month, the RO granted the Veteran's claim of 
entitlement to service connection for malaria.

From January to February 1957, the Veteran was hospitalized 
by VA for a mucocele of the left maxillary antrum.

In June 1982, the Veteran filed a claim for a permanent and 
total rating due to nonservice-connected disability.  He 
noted that VA had scheduled him for a back operation.  

VA treatment records submitted in support of the Veteran's 
claim show that in February 1982, he was treated for a one 
year history of low back pain which radiated to his leg.  In 
June 1982, he was admitted to a VA hospital for a workup.  It 
was noted that he had injured his back in a lifting injury in 
1980.  The work-up, including an electromyelogram, revealed 
extradural disc bulging from L2 to S1 and lateral 
encroachment on the thecal sac at the L4-L5 level.  The 
impression was spondylolysis.

In July 1982, the Veteran amended his claim to include 
entitlement to service connection for the residuals of sulfur 
poisoning.

In August 1982, VA informed the Veteran that he had not been 
service connected for a back condition but that if he wished 
to make such a claim, he would have to furnish medical 
evidence of continuity of treatment since service.

In December 1982, VA examined the Veteran, in part, to 
determine the nature and etiology of his low back disability.  
He reported that he had had no serious diseases or injuries, 
except malaria, in service.  He also reported that his health 
had been excellent for most of his life.  It was noted that 
he had had two lumbar discs removed at a VA hospital in 
September 1982.  The Veteran stated that he had done well for 
a while but had begun to experience back pain for which he 
was taking medication.  On examination, straight leg raising 
was positive on the left.  An examination of his 
musculoskeletal system, including the spine, revealed no 
evidence of disease or injury.  The diagnoses were remote 
lumbar disc disease and remote surgical laminectomy.  The 
examiner recommended repeat orthopedic and neurologic 
examinations and concluded that hospitalization was probably 
necessary.

In January 1983, the RO granted the Veteran's claim for a 
permanent and total rating due to nonservice-connected 
disability.  His primary disability was nonservice-connected 
residuals of a laminectomy with severe left sciatica.

In June 1998, an MRI performed by VA, revealed advanced 
spondylolysis throughout the Veteran's lumbar spine; post-
operative changes at L5-S1 without evidence of residual or 
recurrent disc herniation; no significant central spinal 
stenosis throughout the lumbar spine; and bilateral foraminal 
narrowing, greatest at the right side of L4-L5.  

In November 2002, an audiological evaluation by Professional 
Hearing Services, Ltd. revealed the following pure tone 
thresholds, in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
70
Not 
Reported 
(NR)
90
LEFT
25
50
55
NR
100

Speech audiometry was not performed.  The diagnosis was a 
severe high frequency hearing loss.

In October 2007, the Veteran filed a claim of entitlement to 
service connection for a hearing loss disability and for a 
low back disability.  He reported that his back had been 
injured in service and that VA had treated him for his back 
in the 1980's.

In February 2008, a former fellow sailor, P. O., remembered 
that the Veteran had slipped and fallen during a suicide 
plane attack on their ship, the U.S.S. Mississippi.  Mr. O. 
acknowledged that he had not seen the Veteran fall but 
remembered him limping for a long time due to a back injury.

In May 2008, the Veteran was examined by VA to determine the 
nature and etiology of any back disability found to be 
present.  He reported that he had sustained a back injury 
during combat in World War II.  A CT scan revealed scoliosis 
with degenerative spondylolysis; spinal stenosis at the L2-L3 
level produced by small joint hypertrophy and osteophytes; 
age-related change with extensive degenerative disease; a 
multi-level disc disease.  

Following a review of the record and an interview with and 
examination of the Veteran, the VA examiner's diagnosis was 
lumbar degenerative disc disease, status post laminectomy 
1982.  The examiner noted the report by the Veteran's former 
fellow sailor but found no corroborating evidence of a back 
injury in service.  Rather, he noted that the Veteran had 
injured his back in the early 1980's and had undergone a 
laminectomy.  The examiner stated that it would be mere 
speculation to conclude that the Veteran's current back 
disorder was related to the injury in service.  
In May 2008, the Veteran was also examined by VA to determine 
the nature and etiology of any hearing loss disability found 
to be present.  The Veteran reported a gradually progressive, 
bilateral hearing loss over the years since his exposure to 
the sounds of the guns firing on the U.S.S. Mississippi 
during World War II.

An audiological evaluation revealed the following pure tone 
thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
65
70
95
LEFT
70
85
105
105+
105+

Speech reception testing revealed a recognition ability of 8 
percent on the right and 64 percent on the left.  The 
diagnosis was a severe to profound sensorineural hearing loss 
on the left and a mild to profound sensorineural hearing loss 
on the right.  

After reviewing the record and the results of the 
examination, the examiner concluded that it was less likely 
than not that the Veteran's hearing loss disability was 
related to noise exposure in service.  The examiner noted 
that the service medical records showed the Veteran's hearing 
acuity to be normal.  The examiner also noted that research 
studies had shown that hazardous noise exposure had an 
immediate affect on hearing acuity, rather than a delayed 
onset.  In addition, he stated that such a hearing loss was 
not progressive or cumulative.  

In September 2008, J. J. R., M.D., reported that the Veteran 
had had two previous disc surgeries with injury to his spine.  
Dr. R. stated that they were very likely related to an injury 
in which he slipped and fell during service in World War II.  

In September 2009, the Veteran's daughter reported that she 
was 58 years old and that as far back as she could remember, 
the Veteran had experienced trouble with his back and 
hearing.  She remembered that he walked with a limp and that 
she had to raise her voice so that he could hear her.  She 
also recalled that when the Veteran watched television, the 
sound would always be very loud.  In regard to his hearing, 
he had reportedly told her that in service, he had to put 
cigarette butts in his ears as makeshift ear plugs.

In September 2009, a friend reported that he had known the 
Veteran well over 50 years.  He stated that the Veteran 
always wore cotton in his ears and that he asked people to 
look at him when they talked to him.  He also remembered that 
the Veteran had been a very good accordion player but that he 
often had to sit down, because it hurt his back to stand up.

In September 2009, the Veteran submitted internet articles 
regarding the causes and symptoms of hearing loss disability.

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

For organic neurologic disabilities, such as a sensorineural 
hearing loss disability, service connection may be presumed 
when such disability is shown to a degree of 10 percent or 
more within one year of the veteran's discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Such a presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing criteria notwithstanding, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Special considerations attend the cases of combat veterans.  
38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2009).  For any 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  

The foregoing provisions considerably lighten the burden of a 
veteran who seeks benefits for an allegedly service-connected 
disease or injury and who alleges that the disease or injury 
was incurred in, or aggravated by, combat service.  However, 
they do not create a statutory presumption that a combat 
veteran's alleged disease or injury is service connected.  
The veteran must still meet his evidentiary burden with 
respect to service connection.  To rebut a finding of service 
connection, VA must present clear and convincing evidence to 
the contrary.  Collette v. Brown, 82 F.3d 389, 392 (1996).  



Analysis

The Low Back

The Veteran contends that he has a low back disability, as 
the result of a fall from a shipboard ladder in service.  He 
states that he has had chronic low back pain since that 
injury and that he now has a diagnosis of lumbar disc 
disease.  Therefore, he maintains that service connection is 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

Initially, the Board finds that the Veteran did, in fact, 
participate in combat against the enemy and that his 
allegations of slipping and falling from a ladder are 
consistent with the circumstances, conditions, or hardships 
of such service.  Therefore, the Board accepts his 
allegations that he injured his back on active duty.  The 
Board also finds that he has a current back disability, 
diagnosed primarily as spondylolysis and lumbar disc disease.  
The question, then, is whether there is a nexus between the 
injury in service and his current back disability.  After 
reviewing the record, the Board finds clear and convincing 
evidence that the inservice injury is unrelated to his 
current back disability.

Despite the Veteran's back injury in service, his service 
treatment records are negative for evidence of chronic, 
identifiable back pathology.  The evidence, dated after 
service, including that reflecting his medical treatment is 
similarly negative for many years after service.  Indeed, the 
Veteran's current low back disability was not manifested 
until the early 1980's, more than 35 years after his 
separation from active duty.  Moreover, there is no competent 
evidence of continuing symptomatology during those years.  

In September 2008, Dr. R. opined that the Veteran's back 
disability was the result of an injury in service.  However, 
he did not provide any rationale for that conclusion, nor did 
he cite any evidence of record indicating that he had 
reviewed the Veteran's medical history.  Rather, his opinion 
was based on a history reported by the Veteran.  

A bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Indeed, the preponderance of the 
medical evidence on file is against Dr. R.'s opinion.  For 
example, the April 1982 VA treatment record shows that the 
Veteran's back disability was the result of a lifting injury 
at work in 1980.  Moreover, following the May 2008 VA 
examination and comprehensive review of the record, the 
examiner stated that it would be speculative to conclude that 
the Veteran's current back disorder was related to the injury 
in service.  It is well-established that a speculative 
opinion is not sufficient to support a grant of service 
connection.  See, e.g., Obert v. Brown, 5 Vet. App. 30 (1993) 
(A statement made by a private physician that the Veteran may 
have been showing symptoms of multiple sclerosis for many 
years prior to the diagnosis was "too speculative".)

Not only is the record negative for evidence of a chronic 
back disability for many years after service, the Veteran did 
not file his initial claim for such disability until 2007.  
Had the Veteran had a chronic back disability, he was aware 
that he could have filed a claim service connection.  Indeed, 
he had filed two earlier claims for service connection, 
including a successful claim for compensation for malaria 
filed during the year after his separation from service.  
That he did not file a claim for service connection for a 
back disability for many years suggests that he did not have 
any residuals from his back injury in service and tends to 
militate against his claim.  

By themselves, none of the foregoing circumstances and pieces 
of evidence is dispositive of the Veteran's claim.  However, 
taken together, they provide clear and convincing evidence 
that his current low back disability had its onset many years 
after service and is unrelated thereto.  Accordingly, service 
connection for a back disability is not warranted, and, 
therefore, the appeal is denied.



The Hearing Loss Disability

The Veteran contends that he has a bilateral hearing loss 
disability, as a result of noise exposure in his duties as an 
anti-aircraft crewman and due to his proximity to the noise 
from the big guns aboard ship.  Therefore, he maintains that 
service connection is warranted.  However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is also against that claim.  
Accordingly, the appeal will be denied.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for purposes 
of laws administered by VA when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The failure to meet these 
criteria at the time of a veteran's separation from active 
service is not necessarily a bar to service connection for a 
hearing loss disability.  A veteran may establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  38 C.F.R. § 3.303(d); see, e.g., Heuer v. Brown, 
7 Vet. App. 379, 384 (1995).

As above, the Board finds that the Veteran's allegations of 
noise exposure in service are entirely consistent with his 
combat participation during World War II.  Therefore, the 
Board accepts his allegations in that regard.  Also, the 
Board notes that he has a current hearing loss disability in 
each ear.  As above, the question is whether there is a nexus 
between the acoustic trauma in service and his current 
bilateral hearing loss disability.  After reviewing the 
record, the Board finds no competent evidence of such a 
relationship.

Not only are the Veteran's service treatment records negative 
for evidence of a chronic, identifiable hearing loss 
disability, the evidence shows that such a disability was not 
manifested until 2002, more than 45 years after his 
separation from service.  There is no competent evidence of 
continuing symptomatology during those years, and the Veteran 
has not submitted or identified any competent evidence which 
reflects a nexus between his current hearing loss disability 
and service.  The medical articles submitted by the Veteran 
speak generally to the causes and symptoms of noise-induced 
hearing loss disability; however, they do not identify the 
Veteran or otherwise indicate that they are specific to his 
claim.  Nevertheless, in May 2008, VA examined the Veteran to 
determine the nature and etiology of any hearing loss 
disability found to be present.  Following the examination, 
the examiner concluded that it was less likely than not that 
the Veteran's hearing loss disability was related to noise 
exposure in service.  Because that opinion was rendered after 
a comprehensive review of the Veteran's medical history 
contained in the claims folder, an interview with and an 
examination of the Veteran, the Board finds the Veteran's 
conclusion to be well-informed.

Finally, the Board notes that the Veteran did not file his 
initial claim for such disability until 2007.  That he did 
not do so, again, militates against his claim.  

In sum, the totality of the foregoing factors provides clear 
and convincing evidence that the Veteran's current hearing 
loss disability had its onset many years after service and is 
unrelated thereto.  Accordingly, service connection for a 
hearing loss disability is not warranted, and the appeal is 
denied.

Additional Considerations

In arriving at these decisions, the Board notes that the only 
other reports of a nexus between the Veteran's back 
disability and a hearing loss disability and service come 
from the Veteran and friends and family who have submitted 
statements in his behalf.  As lay persons, however, they are 
only qualified to report on matters which are capable of lay 
observation, e.g., the Veteran's various symptoms.  While 
they indicate that the Veteran had a long history of hearing 
problems and back pain, they are not qualified to render 
opinions which require medical expertise, such as the 
diagnosis of those symptoms or the cause of a particular 
disability.  38 C.F.R. § 3.159(a).  

In this regard, the Board acknowledges that the Veteran does 
need not prove either of his claims with absolute certainty.  
However, in order to prevail, he must support each claim.  
38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.  At the very 
least, he must present competent evidence, which when weighed 
and evaluated, is in relative equipoise; that is, an 
approximate balance of evidence both for and against the 
claim.  Although such evidence may not satisfactorily prove 
or disprove the claim, the Board may be able to grant the 
claim, after resolving all reasonable doubt in the Veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2009); 
38 C.F.R. § 3.102 (2009).  

Despite the fact that he injured his back and experienced 
noise exposure in service, the foregoing discussion shows 
that the preponderance of the competent evidence of record is 
against the Veteran's claims for service connection.  
Accordingly, the doctrine of reasonable doubt is not 
applicable.  


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a hearing loss 
disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


